DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 11/10/2021 has been received and entered in to the case. 
	Claims 1-29 and 40 have been canceled, and claims 30-39 and 41-44 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 30-33, 35-36, 38-39 and 41-44 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Sinden et al. (WO 2013/150303; IDS ref.)
	Sinden et al. teach stem cell microparticles particularly from neural stem cells derived from human embryonic stem cells (ESCs) or induced pluripotent stem cells (iPSCs) (p.11, lines 24-36). It is noted that the term “neural progenitor cell” is defined as cells capable of dividing a limited number of times that have the capacity to differentiate into neuronal and glial cell types (para. [0043] of the instant specification), and neural stem cells of Sinden et al. are considered to meet the limitation. Sinden et al. teach a composition containing microparticle with a pharmaceutically acceptable excipient, carrier or diluent (p.5, lines 22-23; p.6, lines 1-2; p.37, lines 1-4).
	Regarding the limitation directed to the EVs derived from non-transformed human neural progenitor cells (claim 30); or the neural progenitor cells being SOX1+, SOX2+ and OCT4- (claim 44), this limitation is considered as a product-by-process limitation. The claimed product does not require neural progenitor cells in the composition, rather the EVs obtained from the cells. There is no evidence that EVs of non-transformed human neural progenitor cells are structurally different from EVs of transformed human neural progenitor cells or neural progenitor cells having SOX1+, SOX2+ and OCT4- compared with neural progenitor cells with a different expression profile, particularly the claims do not disclose any other structural limitations. This limitation is interpreted as EVs from any human neural progenitor cells and the neural stem cells of Sinden et al. encompass including non-transformed as well as transformed. Similarly, there is no indication or evidence that the EVs from the neural 
Regarding claim 30 and its dependent claims directed to a composition comprising a “therapeutically effective amount” of EVs, Sinden et al. teach that the composition contain a therapeutically effective amount of a therapeutic microparticle in purified form together with a suitable amount of carrier to provide the form for proper administration to the subject (p.35, lines 1-4).
Regarding the new limitation in claim 30 referring one or more protein biomarkers including MCSP, PTX, angiopoietin-1, IGFBP2, macrophage colony-stimulating factor and NT5E, Sinden et al. do not particularly teach the proteins as claimed. However, it is submitted that the microparticles of Sinden et al. are identical to the claimed EVs derived from human neural progenitor cells, it is expected that the microparticles of Sinden et al. inherently contain the identical protein biomarkers of the claimed EVs. 
	Regarding claims 30-31 directed to exogenous siRNA in the composition, Sinden et al. teach that the microparticles are loaded with exogenous siRNA (p.15, lines 2-3).
	Regarding claim 32 directed to exogenous antisense oligonucleotide, it is extremely well known in the art that siRNA is double stranded containing both sense and antisense oligonucleotide. Thus, the exogenous siRNA taught by Sinden et al. is considered to meet the limitation.

	Regarding claim 35 directed to a small molecule, the exogenous siRNA taught by Sinden et al. is considered as a small molecule under the broadest reasonable interpretation.
Regarding claim 36 directed to exosomes, Sinden et al. teach that the microparticle is an exosome (p.16, lines 9-12).
Regarding claims 38-39 directed to the size of the EVs, Sinden et al. teach that the microvesicles may have a size of between 30 nm and 1000 nm (p.3, lines 18-19; p.13, lines 23-35).
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinden et al. as applied to claims 30-33, 35-36, 38-39 and 41-44 above, and further in view of Wood et al. (US 2014/0356382; IDS ref.)
Sinden et al. anticipate claims 30-33, 35-36, 38-39 and 41-44, and thus render them obvious.
Regarding claim 34 directed to the EV comprising an antibody, Sinden et al. do not teach the limitation.
Wood et al. teach a composition comprising exosomes for delivery of protein or peptide including antibody and antibody fragment (para. [0001], [0004]; Example 1).

Regarding claim 37 directed to the amount of EVs being 1 mg to 750 mg, Sinden et al. do not teach the range.
However, since Sinden et al. teach that the composition containing microvesicles/exosomes with a therapeutically effective amount (p.35, lines 1-4), one skilled in the art would prepare the EVs from NP cells taught by Sinden et al. for any desired amount that is therapeutically effective including those claimed in the instant claims. Furthermore, Wood et al. teach a composition comprising exosomes and a therapeutically effective amount of composition being 0.01 mg/kg to 100 mg/kg of body weight (para. [0077]). Thus, it would have been obvious to a person skilled in the art to prepare a composition comprising EVs or microvesicles of Sinden et al. in various amounts including those claimed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sinden et al. as applied to claims 30-33, 35-36, 38-39 and 41-43 above, and further in view of Stice et al. (US PAT. 7,531,354; of record)

Stice et al. teach a neuroprogenitor cell derived from human embryonic stem cell, and the neuroprogenitor cells express SOX1 and SOX2 but not OCT4 (col. 5, lines 9-11).
It would have been obvious to a person skilled in the art to use the neuroprogenitor cells of Stice et al. for the neural stem cells of Sinden et al. in order to obtain microvesicles containing exosomes. This is because Stice et al. teach that the term “neuroprogenitor cells” or “neuroepithelial stem cells” is used to describe cells which are the earliest multipotent neural stem cells (col. 4, lines 54-56). Thus, the neuroprogenitor cells of Stice et al. would be considered as a suitable neural stem cell for the isolation of microvesicles taught by Sinden et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

	Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant argued that microparticles of Sinden are not identical to the EVs of the present disclosure because the newly added limitation directed to one or more markers are not present in the exosomes from CTX0E03.
As applicant previously argued CTX0E03 is not a non-transformed human neural progenitor cells, and this cell line is transformed. Thus, the comparison of the exosome contents of CTX0E03 is not proper to the exosome contents of non-transformed human neural progenitor cells. As discussed in the claim rejection, Sinden et al. teach stem cell microparticles particularly from neural stem cells derived from human embryonic stem cells (ESCs) or induced pluripotent stem cells (iPSCs) (p.11, lines 24-36), and the source of the exosomes taught by Sinden et al. is identical to the claimed neural progenitor cells. While Sinden et al. is silent on the contents of exosomes obtained from the “non-transformed” neural progenitor or stem cells, however, it is the Examiner’s position that the neural stem cell exosomes of Sinden et al. derived from iPSCs or ESCs would necessarily contain the identical markers as claimed.
M.P.E.P. §2112 states that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 
Declaration under 37 CFR 1.132
Applicant filed a declaration by Steven Stice, Ph.D on 11/10/2021. The declaration under 37 CFR 1.132 is insufficient to overcome the rejection of claims 30-33, 35-36, 38-39 and 41-43 under 35 USC §102 based upon Sinden et al. as set forth in the last Office action. The declaration showed the comparison between total protein profiles of the EVs derived from non-transformed human neural progenitor cells and exosomes of Sinden, and there are proteins unique to EVs derived from non-transformed human neural progenitor cells or to exosome of Sinden. The declaration concluded that the comparison data demonstrate that EVs of the claimed invention are distinct from exosomes of Sinden.
It is acknowledged that the exosomes of Sinden, which are from CTX0E03, a transformed cell line, are indeed different and distinct from EVs of the claimed invention. However, the claim rejections based on Sinden presented above are not based on the exosomes from CTX0E03. Rather the claim rejections are based on the teachings directed to human neural stem cells which are determined to be the same as the instant human non-transformed neural progenitor cells. As discussed above, while the contents 
	As discussed in the previous OA, Sinden discloses that the neural stem cell that produces the microparticles of the invention can be a fetal, embryonic or an adult neural stem cell including those described in US5851832, US6777233, US6468794, US5753506 and WO-A-2005121318 or the cells differentiated from induced pluripotent stem cells or human embryonic stem cells (Klimanskaya et al. 2006 or Chung et al. 2008). Thus, the neural stem cell contemplated by Sinden not only includes transformed cell line such as CTX0E03 cell line but also those non-transformed cells as taught in the prior art. Since the human neural progenitor cells as claimed are not particularly defined other than they are non-transformed (claim 30) or derived from hPSCs including hiPSC or hESCs (claims 41-43), and Sinden et al. teach those neural stem cells derived from hESCs or hiPSCs, it is the Examiner’s position that the human neural progenitor cells as claimed are identical to those known in the art as exemplified by Sinden.
Regarding the 103 rejection, applicant argued that Sinden does not teach or suggest a composition of the claimed invention. As discussed above, it is the Examiner’s position that the teachings of Sinden anticipate the claimed product, and the declaration does not overcome the rejection under 35 USC §103 based on Sinden and Stice as well as Sinden and Wood for the reason discussed above.
Applicant further asserted that Sinden teaches away from EVs derived from non-transformed neural progenitor cells as sources of EVs because Sinden utilizes CTX0E03 cell line. It is correct that Sinden exemplified CTX0E03 cell line for the 
Applicant repeatedly alleged that one of ordinary skill in the art would not have been able to combine Sinden with teaches producing EVs from transformed and partially differentiated cells, and Stice which teaches non-transformed neuroprogenitor cells, without materially changing the cells of Stice through transformation and/or differentiation. The Examiner respectfully disagrees with the applicant’s allegation. As discussed, CTX0E03 cell line of Sinden et al. is one example of the neural stem cells, however, Sinden et al. do not require the neural stem cells to be transformed. As discussed above, the neural stem cells for the microparticles of Sinden et al. encompass any neural stem cells regardless of being transformed or not. Thus, one skilled in the art would recognize that the non-transformed neural stem cells of Stice et al. are one of many suitable neural stem cells for producing EVs, and thus, isolate EVs from the neural stem cells of Stice et al. as taught by Sinden et al. By doing so, there is no alleged issue of material changes.
 	 Based on the above discussion, it is the Examiner’s position that Sinden not only anticipates the claimed product but also the combined teachings of Sinden and secondary references would render the claimed product obvious.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAEYOON KIM/Primary Examiner, Art Unit 1632